Affirmed in Part and Reversed and Remanded in Part and Memorandum
Opinion filed March 25, 2004








Affirmed in Part and Reversed and Remanded in Part and
Memorandum Opinion filed March 25, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01409-CV
____________
 
PHILIP C. MOUNT,
Appellant
 
V.
 
JULIE E. MOUNT,
Appellee
 

 
On Appeal from the
245th District Court
Harris County, Texas
Trial Court Cause
No.  03-04129
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a divorce decree signed October 10,
2003.
On March 11, 2004, the parties filed a joint motion to
reverse a portion of the divorce decree and remand the cause to the trial
court.  See Tex. R. App. P. 42.1.  Specifically, the parties ask that we reverse
that portion of the decree relating to the partition of the parties= marital estate and providing for
appellant=s periods of possession and access to
the parties= minor child.  The motion is granted.




Accordingly, we reverse that portion of the decree relating
to the partition of the parties= marital estate and providing for appellant=s periods of possession and access to
the parties= minor child without reference to the
merits and we remand it to the trial court for entry of judgment in accordance
with the parties= settlement agreement. 
See Innovative Office Systems, Inc. v. Johnson, 911 SW2d 387,388
(Tex.1995).  We affirm the remainder of
the decree.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 25, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.